Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2019 has been considered by the examiner. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwant (US 2018/0165831).
With respect to claim 1 Kwant teaches a host vehicle position estimation device that is configured to estimate a host vehicle position that is a position of a vehicle on a map, the device comprising:  
5a target object recognition unit (Kwant Fig. 2b element 22 ¶[31]) configured to recognize a target object (Kwant at least ¶[3] static feature) around the vehicle based on a 
a target object database configured to store target object information including position information on the target object on the 10map (Kwant ¶[34, 42] static feature database/library); 
an observation position estimation unit configured to estimate an observation position of the vehicle on the map based on a result of recognition of the target object performed by the target object recognition unit and the target object information (Kwant Fig. 2b element 32, Fig; 4 element 108, At least ¶[31, 42, 48]);  
15a prediction position calculation unit configured to calculate a prediction position of the vehicle on the map from a result of estimation of the host vehicle position in the past based on a result of measurement performed by an internal sensor of the vehicle (Kwant Fig. 2b element 30, Fig; 4 element 102, At least ¶[31, 41]); 
a host vehicle position estimation unit configured to estimate the 20host vehicle position based on the observation position and the prediction position (Kwant Fig; 4 element 108, 110, ¶[48-51]); and 
an unsteadiness determination unit configured to determine whether or not the result of estimation of the host vehicle position is unsteady based on a variation of the host vehicle position (Kwant Fig; 4 element 108, 110, ¶[48-51]). It is noted that the comparing and correcting steps taught in elements 108 and 110 of figure 4 read on both the48FP 18-0791 -OOUS-TYT estimating the 20host vehicle position based on the observation position and the prediction position as well as the unsteadiness determination since Kwant is both generating a position based on these two variable and correcting for errors.

wherein the host vehicle position estimation unit is configured to give more weighting to the prediction position in the estimation of the host vehicle position such that the host vehicle position is estimated to be close to the prediction position, if it is determined by the unsteadiness 5determination unit that the result of estimation of the host vehicle position is unsteady.  

It is not clear whether or not Kwant. More specifically, Kwant uses both the positions based off of the captured image (target object/static feature) and the internal sensors to correct for the current position but does not clearly state if either is given a high weight than the other. Regardless, assuming arguendo that Kwant does not teach it, this feature would unquestionably be obvious to try. Specifically there is only a finite number of different possibilities for weighting the two positions. Either the positions based off of the captured image (target object/static feature) are weighted higher, the position based on the internal sensors are weighted higher, or they are weighted the same. It would be obvious to try each different possibility based whichever data the system had more confidence in for a given situation.
It is recognized by MPEP 2143.I.E that a concept that it "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious (See Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009)) if the following can be demonstrated:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and


In the case of the claimed subject matter in question and the cited reference, (1) as shown above Kwant teaches that there was a need in the art to find a solution to the problem of correcting for vehicle positons using positions generated from two sources. (2) With regards to which source is weighted more, there is a finite number of identified, predictable potential solutions to the recognized need or problem. (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kwant to apply the technique of weighting the position from the internal sensors higher because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.

With respect to claim 3 Kwant teaches a host vehicle position estimation device that is configured to estimate a host vehicle position that is a position of a vehicle on a map and an azimuth angle of the host vehicle position, the device comprising: 
a target object recognition unit (Kwant Fig. 2b element 22 ¶[31]) configured to recognize a target 20object (Kwant at least ¶[3] static feature) around the vehicle based on a result of detection performed by an external sensor of the vehicle (Kwant Fig. 2b element 32 ¶[31]); 

an observation position estimation unit configured to estimate an observation position of the vehicle on the map and an observation azimuth angle of the vehicle on the map based on a result of recognition of the target object performed by the target object recognition unit and the target 5object information (Kwant Fig. 2b element 32, Fig; 4 element 108, At least ¶[31, 42, 48]); 
a prediction position calculation unit configured to calculate a prediction position of the vehicle on the map and a prediction azimuth angle of the vehicle on the map from a result of estimation of the host vehicle position in the past and a result of estimation of the azimuth angle 10of the host vehicle position in the past based on a result of measurement performed by an internal sensor of the vehicle (Kwant Fig. 2b element 30, Fig; 4 element 102, At least ¶[31, 41]); 
a host vehicle position estimation unit configured to estimate the host vehicle position and the azimuth angle of the host vehicle position based on the observation position and the observation azimuth angle and 15the prediction position and the prediction azimuth angle (Kwant Fig; 4 element 108, 110, ¶[48-51]); and 
an unsteadiness determination unit configured to determine whether or not the result of estimation of the host vehicle position is unsteady based on a variation of the host vehicle position or a variation of the azimuth angle of the host vehicle position (Kwant Fig; 4 element 108, 110, ¶[48-51]). It is noted that the comparing and correcting steps taught in elements 108 and 110 of figure 4 read on both the48FP 18-0791 -OOUS-TYT estimating the 20host vehicle position based on the 
With respect to the limitation of:
20wherein the host vehicle position estimation unit is configured to give more weighting to the prediction position in the estimation of the host vehicle position such that the host vehicle position is estimated to be close to the prediction position and to give more weighting to the prediction azimuth angle such that the azimuth angle of the host vehicle position is 50FP 18-0791 -OOUS-TYT estimated to be close to the prediction azimuth angle, if it is determined by the unsteadiness determination unit that the result of estimation of the host vehicle position is unsteady.  

It is not clear whether or not Kwant. More specifically, Kwant uses both the positions based off of the captured image (target object/static feature) and the internal sensors to correct for the current position but does not clearly state if either is given a high weight than the other. Regardless, assuming arguendo that Kwant does not teach it, this feature would unquestionably be obvious to try. Specifically there is only a finite number of different possibilities for weighting the two positions. Either the positions based off of the captured image (target object/static feature) are weighted higher, the position based on the internal sensors are weighted higher, or they are weighted the same. It would be obvious to try each different possibility based whichever data the system had more confidence in for a given situation.
It is recognized by MPEP 2143.I.E that a concept that it "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious (See Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009)) if the following can be demonstrated:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;

(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Kwant teaches that there was a need in the art to find a solution to the problem of correcting for vehicle positons using positions generated from two sources. (2) With regards to which source is weighted more, there is a finite number of identified, predictable potential solutions to the recognized need or problem. (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kwant to apply the technique of weighting the position from the internal sensors higher because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.

Claim(s) 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwant (US 2018/0165831) in view of Kato (US 2020/0041285).
With respect to claims 2 and 4 Kwant as modified in claims 1 and 3 does not teach 10wherein the host vehicle position estimation unit is configured to estimate the host vehicle position from the observation position and the prediction position using a position Kalman 
Kato teaches a system for correcting positions wherein the host vehicle position estimation unit is configured to estimate the host vehicle position from the observation position and the prediction position using a position Kalman filter, and to change the weighting of the prediction position by changing a gain of the position Kalman filter (Kato ¶[54-59]).
Thus as shown above Kwant teaches a base invention of correcting position data using additional readings of the positions. Kato teaches a technique of using a Kalman filter to weight the correcting of positions applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Kato to the base invention of Kwant since it would have resulted in the predictable result of using a Kalman filter to weight the correcting of positions and would have improved the system by allowing the system to give more weight to a better reading and therefore making the system more accurate. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Kwant to apply the technique from the teachings of Kato because the technique taught by Kato was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Kwant that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 5 and 6 Kwant as modified in claim 4 teaches a host vehicle position estimation device, 15wherein the host vehicle position estimation unit is configured to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665